Citation Nr: 1213269	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  95-03 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2. Entitlement to service connection for a gastrointestinal disorder to include as an undiagnosed illness.

3.  Entitlement to service connection for a disability of the cervical spine.

4.  Whether new and material evidence has been presented to reopen the claim of service connection for a skin disease.

5.  Entitlement to a disability rating for migraine headaches higher than 10 percent before February 15, 2011, and a rating higher than 30 percent from February 15, 2011.

REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney at Law 



WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

In accordance with 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran, who is the appellant, served on active duty from June 1974 to June 1977 and from January 1991 to May 1991 with additional periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in December 1999 and in March 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2003, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.

In March 2011, the Board remanded the case to obtain records.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  

While on appeal in rating decision in December 2011, the RO increased the rating for migraine headaches to 30 percent, effective February 15, 2011.



Other Preliminary Matters

On the claim of service connection for a gastrointestinal disorder to include as an undiagnosed illness, during the pendency of the appeal, effective August 2011, VA amended the list of diseases subject to presumptive service connection for a Persian War Veteran to include functional gastrointestinal disorders.  While the claim was adjudicated as one to reopen a previously denied claim, whereas there has been a change in the law, creating a new basis for entitlement, the claim is a new claim, rather than a claim to reopen.  See Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994) (holding that when a provision of law or regulation creates a new basis of entitlement to benefits, as through liberalization of the requirement for entitlement to a benefit, an applicant's claim of entitlement under such law or regulation is a claim separate and distinct from a claim previously and finally denied prior to the liberalizing law or regulation).  As the claim was not adjudicated as a new claim by the RO, further procedural development is needed.

On the claim of service connection for a disability of the cervical spine, the claim has been adjudicated as one to reopen a previously denied claim.  On review of the record, the Board finds no previous adjudication of a claim of service connection for a disability of the cervical spine.  There have been previous adjudications of claims of service connection for generalized joint pain to include as an undiagnosed illness and for a disability of the lumbosacral spine.  In a claim filed in August 2006, the Veteran identified the issue as degenerative joint disease.  He later specified degenerative joint disease of the cervical spine.  As the claim was not adjudicated on the merits by the RO, further procedural development is needed.

The claims of service connection for a gastrointestinal disorder and for a disability of the cervical spine are REMANDED to the RO.







FINDINGS OF FACT

1.  Prostate cancer was not affirmatively shown to have had onset during service, prostate cancer as a chronic disease was not manifested to a compensable degree within one year from the date of separation from service, prostate cancer, first diagnosed after service beyond the one-year presumptive period for a chronic disease, is unrelated to an injury, disease, or event in service.

2.  In a decision in June 2005, the Board denied service connection for a skin disease.

3.  The additional evidence presented since the Board's decision in June 2005 is either cumulative of evidence previously considered or does not relate to an unestablished fact necessary to substantiate the claim.

4.  Before April 25, 2003, migraine headaches were manifested by frequent severe headaches, as often as twice a week, with occasional accompanying visual and audio symptoms, but characteristic prostrating attacks were not shown.

5.  From April 25, 2003, migraine headaches have been manifested by frequent severe headaches, as often as twice a week, with accompanying photophobia and phonophobia, which are of a characteristically prostrating nature, but completely prostrating attacks productive of severe economic hardship have not been shown. 


CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by service, and service connection for prostate cancer as a chronic disease may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).



2.  The Board decision in June 2005, denying service connection for a skin disease, is final.  38 U.S.C.A. § 7104(a) and (b) (West 2002).

3.  As new and material evidence has not been presented, the claim of service connection for a skin disease is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38C.F.R. § 3.156 (2011). 

4.  Before April 25, 2003, the criteria for a rating higher than 10 percent for migraine headaches were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011). 

5.  As of April 25, 2003, the criteria for a disability rating of 30 percent, and no higher, for migraine headaches has been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  





Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously denied claim of service connection, VCAA notice requires information regarding the evidence and information that is necessary to reopen a claim, the definition of new and material evidence, and of what evidence and information is necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was provided pre- and post- adjudication VCAA notice by letters in February 2003, in June 2003, in August 2004, in September 2006, in May 2007, in May 2008, and in July 2011.  

On the claim of service connection for prostate cancer, the Veteran was notified of the evidence needed to substantiate the claim, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service. 


On the application to reopen the claim of service connection for a skin disease, the Veteran was notified that new and material evidence was needed to reopen the claim, that is, evidence not previously considered, which was not redundant or cumulative of evidence previously considered and that pertained to the reason the claim was previously denied, that is, a skin disorder was unrelated to an injury, disease, or event in service.  The Veteran was notified of the type of evidence needed to substantiate the underlying claim for service connection, namely, evidence of current disability; evidence of an injury or disease in service or an event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service. 

On the claim for increase for migraine headaches, the Veteran was notified of the type of evidence needed to substantiate the claim, namely, evidence that the symptoms had increased and the effect on employment. 

The Veteran was also notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf. The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); of Kent v. Nicholson, 20 Vet. App. 1 (2006) (notice of the elements of a new and material evidence claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence regarding a claim for increased rating).  



To the extent that the VCAA notice came after the initial adjudications, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claims were readjudicated, as evidenced by the supplemental statement of the case in December 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).
 
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service treatment records for both periods of service and VA records.  

In March 2011, the Board remanded the case to obtain records, which were referred to a supplemental statement of the case, but were not in the Veteran's file.  The records requested are now associated with the Veteran's file.  

On the claim of service connection for prostate cancer, VA has not conducted medical inquiry in the form of a VA compensation examination in an effort to substantiate the claim and further development is not required because there is no record of any symptom or complaint relating to prostate cancer during service.  Further, there is no credible evidence of persistent or recurrent symptoms of prostate cancer until 2002, more than 10 years after the Veteran's last period of active duty.  As the evidence does not indicate that the disability may be associated with service, a medical examination or medical opinion is not required to decide the claim under 38 C.F.R. § 3.159(c)(4). 







On the claim to reopen, under the duty to assist, a VA medical examination or medical opinion is not authorized unless new and material evidence is presented.  38 C.F.R. §3.159(c)(4)(iii).   As new and material evidence has not been presented to reopen the claim of service connection for a skin disease, a VA examination or medical opinion is not required under the duty to assist. 

On the claim for increase for migraine headaches, the Veteran was afforded VA examinations in October 1999, in April 2003, in June 2007, and in November 2011.  As the examinations contain the Veteran's medical history and findings, pertaining to the rating criteria, the Board finds that the reports are adequate to rate the disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one). 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Claim of Service Connection 

Principles of Service Connection

Service connection may be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (wartime service) and § 1131 (peacetime service).





Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004). 

In this case, several legal theories operate in conjunction with 38 U.S.C.A. §§ 1110 and 1131 as implemented in 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for cancer, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112 and 1137; 38 C.F.R. §§ 3.307, 3.309 








Facts 

Although the Veteran's first period of active duty occurred during the Vietnam era, the Veteran did not serve in the Republic of Vietnam and the presumption of exposure to certain herbicides, including a herbicide commonly referred to as Agent Orange, and the presumption of service connection for prostate cancer due to exposure to Agent Orange do not apply.  38 U.S.C.A. § 1116. 

The service treatment records contain no complaint, finding, history, symptom, treatment, or diagnosis of prostate cancer.  

After service, in December 2002, the Veteran was first seen for symptoms of an enlarged prostate.  In July 2005, the Veteran's prostate specific antigen (PSA) was elevated.  In December 2005, after a biopsy the diagnosis was prostate cancer.

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not service in combat, the provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).







Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.   Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 



Analysis

On the basis of the service treatment records alone, in the absence of any complaint, finding, history, symptom, treatment, or diagnosis of prostate cancer, prostate cancer was not affirmatively shown to have had onset during service and service connection under 38 U.S.C.A. § 1110 and § 1131 as implemented by 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.

As there is no competent lay or medical evidence under 38 C.F.R. § 3.159 and Layno at 469-71 either contemporaneous with or after service that prostate cancer was noted, that is, observed during service, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply and service connection under 38 C.F.R. § 3.303(b) (chronicity and continuity of symptomatology) is not established.  See Savage v. Gober, 10 Vet. App. 488, 497 (1997) (continuity of symptomatology requires that the evidence either contemporaneous with service or otherwise show only that a condition was observed, that is, noted, during service).

After service, prostate cancer was first diagnosed in 2005 and an enlarged prostate was first documented in 2002.  In either event, prostate cancer was manifested 25 years after service, ending in 1977, and 11 years after service, ending in 1991, in each instance, well beyond the one-year presumptive period following separation from service for prostate cancer as a chronic disease under 38 U.S.C.A. §§ 1112 and 1137 and 38 C.F.R. §§ 3.307 and 3.309 and presumptive service connection for prostate cancer as a chronic disease is not established.

As for service connection on the basis of the initial diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d), the Veteran as a lay person is competent to describe symptoms of a disease, which are within of personal knowledge, which comes through the use of the senses.  See Layno at 469-71.



Although the Veteran is competent to describe symptoms, prostate cancer is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of the disability is therefore medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage at 498 (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation); see Jandreau at 1377, n. 4 (sometimes a layperson will be competent to identify a simple condition, for example, a broken leg, and sometimes not, for example, a form of cancer). 

Also, under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau at 1377.  And, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

As the presence or diagnosis of prostate cancer cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, prostate cancer is not a simple medical condition that the Veteran is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of prostate cancer. 

As for the Veteran describing a contemporaneous medical diagnosis and describing symptoms that later support a diagnosis by a medical professional, there is no evidence that a medical professional diagnosed prostate cancer before 2005. 



And no medical professional has related prostate cancer to an injury, disease, or event in service.

To the extent the Veteran implies a causal relationship between prostate cancer and service, the "nexus" requirement, such an implication would constitute the Veteran's opinion and the Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized education, training, or experience. 

As the Veteran as a lay person is not competent to declare either the presence or diagnosis of prostate cancer, based on personal observation alone, any inference based on what is not personally observable cannot be competent lay evidence. And it is not argued or shown that the Veteran is qualified through specialized education, training, or experience to offer an opinion on the causal relationship between prostate cancer and service. 

For these reasons, service connection under 38 C.F.R. § 3.303(d) (service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service) is not established. 

And in the absence of medical evidence suggesting a causal relationship between prostate cancer and services, but is too equivocal or lacking in specificity to support a decision on the merits, and in the absence of credible evidence of continuity of symptomatology, there is no possible association with service, and VA is not required to further develop the claim on the theory of direct service connection under 38 C.F.R. § 3.303(d) by affording the Veteran a VA examination or by obtaining a VA medical opinion under the duty to assist.  38 U.S.C.A. § 103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).




For the purpose of deciding the theories of service connection under 38 U.S.C.A. §§ 1110 and 1131 as implemented by 38 C.F.R. § 3.303(a), (b), and (d), and presumptive service connection for a chronic disease under 38 U.S.C.A. § 1112 and § 1137 as implemented by 38 C.F.R. §§ 3.307and 3.309, the Board need not reach the question of the Veteran's credibility as the Veteran does not allege continuity of symptomatology and as there is no competent evidence to support the claim.  In other words, there is no competent evidence of a material issue of fact, that is, prostate cancer is causally related to an injury, disease, or event in service.  See Rucker at 74 (competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible). 

It is the Veteran's general evidentiary burden to establish all elements of a claim, including a causal relationship between the present disability and a disease or injury incurred or aggravated during service.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 182, 1287 (2009).  In the absence of any such competent evidence, the preponderance of the evidence is against the claim under the theories of service connection as previously discussed and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b). 

Claim to Reopen

Procedural History 

In a rating decision in January 1994, the RO denied service connection for a skin condition.  On appeal to the Board, in a decision in November 1998, the Board denied service connection for a skin condition on grounds that the skin condition was unrelated to service on a direct basis and that a skin condition was not due to an undiagnosed illness.  The Veteran did not appeal the Board's decision to the United States Court of Appeals for Veterans Claims (Veterans Court). 




In October 1999, the Veteran applied to reopen the claim.  In denying the claim to reopen in March 2000, the RO addressed both theories, that is, direct service connection and a skin condition as an undiagnosed illness.  On appeal to the Board, in a decision in June 2000, the Board denied the claim.  In September 2000, the Board denied the Veteran's motion for reconsideration of the Board's decision. 

On appeal of the Board's decision of June 2000 to the Veterans Court, in May 2001, the Veterans Court vacated the Board's decision for readjudication in light of the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), pertaining to procedural due process.  After complying with procedural due process, in a decision in February 2002, the Board denied the claim.  On appeal to the Veterans Court, in February 2003, the Veterans Court granted a joint motion of the parties for readjudication consistent with the joint motion.  

On readjudication consistent with the joint motion, in May 2003, the Board remanded the claim.  After the remand, in a decision in July 2004, the Board reopened the claim of service connection for a skin condition and remanded the claim for further development.  After the remand, in a decision in June 2005, the Board the claim of service connection for a skin condition on the merits, considering all the evidence of record.  The Veteran did not appeal the Board's decision to the Veterans Court. 

Current Claim to Reopen 

Under 38 U.S.C.A. §7104(b), a decision by the Board may not be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.

The Veteran's current application to reopen the claim of service connection was received in August 2006. 





Regardless of the RO's determination on the claim to reopen, the Board is without jurisdiction to consider the substantive merits of a claim in the absence of a finding that new and material evidence has been presented.  The Board therefore must determine whether new and material evidence has been presented to reopen the previously denied claim.  Jackson v. Principi, 265 F. 3d 1366, 1369   (Fed. Cir. 2001).

As the claim to reopen were received after August 29, 2001, the current regulatory definition of new and material evidence under 38 C.F.R. § 3.156 applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion. King v. Brown, 5 Vet. App. 19, 21 (1993).

In determining whether the evidence is new and material, the specified basis or bases for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998); Shade v. Shinseki, 24 Vet. App. 110, 119-20 (2010).






In order that the additional evidence may be considered new and material, the evidence must relate to the basis for the prior denial of the claim.  The claim was previously denied because a skin disease, variously diagnosed, was unrelated to an injury, disease or event in service, and because any skin disease was not due to an undiagnosed illness.  

Evidence Previously Considered

The service treatment records for both periods of service contain no evidence of a chronic skin condition.  In May 1991, in a questionnaire, for diseases or injuries while in Southwest Asia, the Veteran checked "no" to the question, "Do you have any rash, skin infection, or sores?"`

After service, on a Persian Gulf Protocol examination in April 1993, the diagnosis was keratosis pilaris.  VA records, dated in June 1993, disclose that the Veteran reported having had a rash on his back since his service in Desert Storm. The pertinent finding was a macular papular rash.  On VA examination in July 1993, the Veteran stated that he had skin problems due to environmental exposure in the Persian Gulf.  The diagnoses were included pityriasis rubra pilaris. 

VA records, dated from 1993 to 1998, show that the Veteran was treated for skin problems, variously diagnosed, as keratosis pilaris, recurrent folliculitis, and herpes zoster. 

In a statement in August 1997, LW, who knew the Veteran since they served in the military together in 1974, stated that he had visited the Veteran the day that he returned from the Persian Gulf and that the Veteran had a rash on his face and arms. 

In October 1997, the Veteran stated that his skin condition began while he was serving in the Persian Gulf. 




In April 1998, the Veteran testified that he had begun to have skin problems in 1992 after he returned from the Persian Gulf.  He stated that he developed blisters and that he had continued to have the same rash since then.  The Veteran associated his skin problems to exposure to microwaves for exploding scud missiles, depleted uranium, and anthrax vaccinations while in the Persian Gulf.  

In October 1999, the Veteran stated that his skin condition continued to worsen despite treatment. 

In August 2000, the Veteran submitted a copy of a label for nerve agent pre-treatment tablets (pyridostigmine bromide), which he was ordered to take during the Persian Gulf War. 

In December 2001, a VA physician stated that since 1997 the Veteran had been seen for folliculitis, seborrheic dermatitis, and nummular eczema, and of these, folliculitis had been made worse by heat and occlusive clothing, which may have been contributing factors during the Veteran's tour of duty in Desert Storm.  The VA physician stated that the etiology of folliculitis was multifactorial to include bacteria, fungi, and environmental irritants and that a skin biopsy had not revealed any other cause of the folliculitis. 

In May 2003, the Veteran testified that his skin condition began after he returned from the Persian Gulf. 

On VA examination in September 2004, the Veteran stated that he began having skin problems upon returning from the Persian Gulf in 1991.  History included a diagnosis of folliculitis for over 10 years, but there was no documentation of the condition in the service treatment records.  The VA examiner commented that the Veteran was claiming the environmental conditions in the Persian Gulf led to his present skin condition. 




The VA examiner reported that there was no scientific basis for such an association.  The VA examiner then expressed the opinion that in the absence of documentation of folliculitis in service, an association between the current folliculitis and service was sheer speculation. 

VA records, dated from 1999 to February 2005, show that the Veteran continued to have skin problems, variously diagnosed, as keratosis pilaris, pyoderma, seborrheic dermatitis, and chronic recalcitrant folliculitis. 

Additional Evidence 

In order that the additional evidence may be considered new and material, the evidence must relate to the basis for the prior denial of the claim.  The claim was previously denied because a skin disease, variously diagnosed, was unrelated to an injury, disease or event in service, and because any skin disease was not due to an undiagnosed illness.  

The additional evidence presented since the Board decision in June 2005 consists of the following: 

VA records show that the Veteran complained of: multiple skin problems, including rashes, with onset in 1991 (September 2008), a flare of skin lesions, but none was found (December 2008), skin problems, which were treated with medication (February 2009), and history of skin rash since 1990 and a finding of pityriasis versus xerosis (March 2009).  As the evidence does not relate any skin condition to an injury, disease, or event in service from June 1974 to June 1977 or from January 1991 to May 1991, or as the evidence does relate a skin condition to an undiagnosed illness, the evidence does not relate to an unestablished fact necessary to substantiate the claim and the evidence is not new and material under 38 C.F.R. § 3.156. 




Records of the Social Security Administration show that the Veteran was granted disability benefits for several health problems, including skin disorders, beginning in 2000.  Records of the Social Security Administration refer to VA records, dating to 1997, documenting diagnoses of folliculitis, seborrheic dermatitis, and nummular eczema.  This evidence is cumulative evidence, that is, evidence that supports evidence previously considered, namely, diagnosed skin conditions first documented after the periods of service.  And cumulative evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a). 

In a statement in September 2011, the Veteran stated that he was exposed to ionizing radiation from enemy shelling in Saudi Arabia in 1991.  To this extent, the evidence is cumulative as in April 1998 in testimony the Veteran associated his skin problems to exposure to microwaves for exploding scud missiles and depleted uranium while in the Persian Gulf.  Evidence that supports evidence previously considered does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a). 

To the extent the Veteran's statement is offered as proof of actual exposure to ionizing radiation, there is the question of the Veteran's competency to state that he was exposed to ionizing radiation.  Competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

The Veteran is competent to describe enemy shelling, which is within the realm of the Veteran's personal knowledge.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  




Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

Nevertheless, the Veteran is not competent to infer based on personal observation alone without specialized education, training, or experience that he was actually exposed to ionizing radiation for enemy shelling.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to make such a statement.  As the Veteran is not competent to state that he was actually exposed to ionizing radiation, his statement is not to be considered, that is, not admissible as evidence and the Veteran's statement is not new and material evidence.  See King at 21 (evidentiary assertions are presumed true except when the evidentiary assertion is beyond the competence of the person making the assertion). 

As the additional evidence is not new and material, the claim of service connection for a skin disease is not reopened, and the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 

Claim for Increase 

Legal Standard

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  





The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007). 

Headaches are rated under Diagnostic Code 8100.  Under Diagnostic Code 8100 migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent.  Migraine headaches with characteristic prostrating attacks, occurring on an average once a month over last several months, are rated 30 percent.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent.  38 C.F.R. § 4.124a. 

Facts and Analysis

On VA neurological examination in October 1999, the Veteran reported a history of severe headaches prior to the Gulf War, which worsened in service, occurring two to three times a week and lasted for two to three hours.  The Veteran treated his pain with painkillers and usually sought a quiet place until it subsided.  He did not have any associated symptoms, such as nausea or vomiting, but sometimes he had blurry vision.  



On VA examination on April 25, 2003, the Veteran stated that he experienced headaches two or three times a week, sometimes requiring him to lie down.

In 2004 in a decision for Social Security Disability Insurance, it was noted that the Veteran had migraine headaches, occurring every two to three days and lasting from 30 minutes to an entire day.  Records showed that as of October 2000 the Veteran was experiencing three headaches a week, lasting six to seven hours each, accompanied by blurred vision.  The Veteran indicated that he had to lie down for one to three hours when the headaches were severe and that he was no longer able to work in part because of his headaches.  Although he had not worked for four years at the time, the decision included a conclusion that the severity of the Veteran's headaches were likely to result in absence from the workplace four days a month or more.  The Veteran was ultimately awarded benefits with a determination of disability onset in February 2000, primary diagnosis of osteoarthritis, and secondary diagnosis of skin disorders.

In June 2007 on VA examination, the Veteran stated that he experienced severe headaches about twice a week with associated photophobia and phonophobia, lasting several hours or all day.  He estimated that in the previous six months he had experienced 50 headaches that were incapacitating.

In November 2011 on VA examination, the Veteran gave a history of migraine headaches for 15 years and that he currently had headaches, occurring once or twice a week in varying intensity, sometimes requiring that he sleep in a dark room. 

Before April 25, 2003

The RO had originally assigned a 10 percent rating for migraine headaches, based on the Veteran's reported symptoms of two to three severe headaches a week.  Before April 25, 2003, as the RO observed, there was no discussion of prostrating attacks in the record.  Rather, the Veteran reported that he uses pain medication and relaxation exercises.  


In the absence of characteristic prostrating attacks occurring on an average of once a month over the last several months, the findings do not more nearly approximate or equate to the criteria for the next higher rating under Diagnostic Code 8100.  

From April 25, 2003

On VA examination on April 25, 2003, the Veteran's headaches were described as prostrating in nature.  VA records since then continue to show that the migraine headaches are prostrating and have continued to occur on average twice a week.  Since characteristic prostrating attacks have been documented since the VA examination on April 25, 2003, the criteria for a 30 percent disability rating have been met since then. 

As for a rating higher than 30 percent, completely prostrating attacks productive of severe economic inadaptability have not been shown. While the Veteran has not worked since 2000, there is no evidence that the migraine headaches, resulted in severe economic inadaptability.  While the decision of the Social Security Administration referred to the possibility of four days of lost work a month that was a projection and not based on actual time lost from work.  

Moreover, in the decision of the Social Security Administration, the disabilities resulting in economic inadaptability were osteoarthritis as the primary disability and skin conditions as the secondary disability, not headaches.  Since the Veteran has not been gainfully employed since 2000, there is insufficient evidence to conclude that the headaches are productive of severe economic inadaptability.  As there is not an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim for a higher rating, it would be pure speculation to conclude that the criteria for the next higher rating have been met, and speculation cannot be the basis for granting an increase to the next higher rating.  38 C.F.R. § 3.102.




ORDER

Service connection for prostate cancer is denied.

As new and material evidence has not been presented, the claim of service connection for a skin disease is not reopened and the appeal is denied.

A rating higher than 10 percent for migraine headaches before April 25, 2003, is denied.  

A rating of 30 percent, but no higher, for migraine headaches from April 25, 2003, is granted subject to the laws and provisions governing the award of monetary benefits.


REMAND

On the claims of service connection for a disability of the cervical spine and for a gastrointestinal disorder, additional development is required to satisfy procedural due process.

On the claim of service connection for a disability of the cervical spine, the claim is a new claim and not a claim previously adjudicated as a claim of service connection for degenerative joint disease or for generalized joint pain as a result of an undiagnosed illness.  The current claim is not an attempt to reopen a previously denied claim and new and material evidence is not required.  And further development is needed. 







On the claim of service connection for a gastrointestinal disorder to include as an undiagnosed illness, it is unclear from the record whether the Veteran has a functional gastrointestinal disorder, which has been added to the list of presumptive conditions for an undiagnosed illness under 38 C.F.R. § 3.317, effective August 15, 2011.  And further development is needed.  

Accordingly, the case is REMANDED for the following action:


1.  Ensure VCAA compliance and then adjudicate the claim of service connection for a disability of the cervical spine on the merits.  If the benefit is denied, then provide the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

2. Afford the Veteran a VA examination to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability about 50 percent), or less likely than not (probability less than 50 percent), that the Veteran has a functional gastrointestinal disorder. 

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  





Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  The diagnosis of specific functional gastrointestinal disorder is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.

The Veteran's file should be made available to the VA examiner for review. 

3. On completion of the foregoing, the claim of service connection for a gastrointestinal disorder to include as an undiagnosed illness should be adjudicated.  If the benefit is denied, then provide the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


